Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019, 05/28/2020,  07/16/2020 and 11/25/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 11/30/2020 for response of the office action mailed on 08/03/2020. The claims 1-3, 7-9, 13-15, 17, 21-24 and 30 have been amended. No claim has been cancelled. No new claim has been added. Therefore, claims 1-3, 5, 7-9, 11 and 13-30 are pending and addressed below.
Response to Arguments
Applicant’s arguments filed on 11/30/2020 with respect to claims 1-3, 7-9, 13-15, 17, 21-24 and 30 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.
Claim Objections
Claims 20, 29 are objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 20:	Line 2, “service request message (Initial UE message) be” Initial UE message”
 be” Initial UE message”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”) and further in view of Henttonen et al. (US 20200107246, henceforth “Henttonen”).
Examiner’s note: in what follows, references are drawn to Lou unless otherwise mentioned.
Regarding claim 1, Lou teaches an apparatus in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd Generation Partnership Project network framework that supports a plurality of network slices. The 3GPP classifies 5G network slices into the following three main types: an enhanced mobile broadband (eMBB) network slice, a massive machine type communication (mMTC) network slice, and an ultra-reliable and low latency communications (URLLC) network slice, see [0216].), comprising: 
processing circuitry (FIG. 8 processing unit 801.), configured to: 
select  (The first service and   
 (FIG. 5 is a schematic flowchart of a network slice access barring check method. At S501, at network device sends a fourth message to a terminal device, where the fourth message includes access barring information corresponding to each of at least one network slice. The access barring information corresponding to the network slice includes but is not limited to an access barring time (access barring time) and an access barring factor (access barring factor). The access barring information corresponding to each of the at least one network slice that is included in the fourth message may be in a plurality of representation forms. For example, network slices may be classified into different types based on attributes of the network slices. Each network slice type may include one or more network slices, and each network slice type is corresponding to one piece of access barring information. Each group of network slices may include one or more network slices, and each group of network slices is corresponding to one piece of access barring information. At S502, the terminal device learns of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier, identifies a network slice that can be accessed in the network slice indicated by the preconfigured network slice identifier, and retains an identifier of the network slice that can be accessed, see [0283]-[0292]. The missing/crossed out limitations will be discussed in view of Henttonen.).
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a pre-configured access category, (2) perform a barring check based on the selected pre-configured access category. 
However, Wirth discloses the missing/crossed limitations comprising: (1) a pre-configured access category (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Henttonen discloses the missing/crossed limitations comprising: (2) perform a barring check based on the selected pre-configured access category (The user equipment perform a check of Access Control configuration for Access Groups (for example, barring), along with selection of other access resources an initial access attempt, see [0157]. The UE performs an access barring check based on barring parameters, for example a factor and a timer such that the UE determines a probability to bar access for the duration of the timer, see [0172]. In another embodiment, the UE may determine an Access Group to be used for establishing a connection based on pre-existing information within the UE, for example the IMSI in a USIM, and compares the pre-determined Access Group to the Access Group received in signaling from the network in order to determine Access Control, see [0173]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Henttonen in order to make a more effective apparatus by allowing the network to control how users access the network and behave in the case of e.g. temporary or long-term congestion and/or preferential treatment, see (Henttonen, [0132].).
Regarding claim 5, Lou, Wirth and Henttonen teach all the claim limitations of claim 1 above; and Lou further teaches wherein said processing circuitry (FIG. 8 processing unit 801.) is further (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) configured to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is transmitted to initiate random access procedure, see [0037]. This technique is used to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 7, Lou teaches a method performed by a user equipment in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd Generation Partnership Project network framework that supports a plurality of network slices. The 3GPP classifies 5G network slices into the following three main types: an enhanced mobile broadband (eMBB) network slice, a massive machine type communication (mMTC) network slice, and an ultra-reliable and low latency communications (URLLC) network slice, see [0216].), the method comprising: 
selecting  (The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information also includes a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. When the terminal device has preconfigured an identifier of a unique network slice, the terminal device uses the unique network slice identifier as the information about the first network slice. The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242]. The missing/crossed out limitations will be discussed in view of Wirth.); and 
(FIG. 5 is a schematic flowchart of a network slice access barring check method. At S501, at network device sends a fourth message to a terminal device, where the fourth message includes access barring information corresponding to each of at least one network slice. The access barring information corresponding to the network slice includes but is not limited to an access barring time (access barring time) and an access barring factor (access barring factor). The access barring information corresponding to each of the at least one network slice that is included in the fourth message may be in a plurality of representation forms. For example, network slices may be classified into different types based on attributes of the network slices. Each network slice type may include one or more network slices, and each network slice type is corresponding to one piece of access barring information. Each group of network slices may include one or more network slices, and each group of network slices is corresponding to one piece of access barring information. At S502, the terminal device learns of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier, identifies a network slice that can be accessed in the network slice indicated by the preconfigured network slice identifier, and retains an identifier of the network slice that can be accessed, see [0283]-[0292]. The missing/crossed out limitations will be discussed in view of Henttonen.).
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a pre-configured access category, (2) performing barring check based on the selected pre-configured access category. 
However, Wirth discloses the missing/crossed limitations comprising: (1) a pre-configured access category (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Henttonen discloses the missing/crossed limitations comprising: (2) performing barring check based on the selected pre-configured access category (The user equipment perform a check of Access Control configuration for Access Groups (for example, barring), along with selection of other access resources an initial access attempt, see [0157]. The UE may perform an access barring check based on barring parameters, for example a factor and a timer such that the UE determines a probability to bar access for the duration of the timer, see [0172]. In another embodiment, the UE may determine an Access Group to be used for establishing a connection based on pre-existing information within the UE, for example the IMSI in a USIM, and compares the pre-determined Access Group to the Access Group received in signaling from the network in order to determine Access Control, see [0173]. 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Henttonen in order to make a more effective method by allowing the network to control how such users access the network and behave in the case of e.g. temporary or long-term congestion and/or preferential treatment, see (Henttonen, [0132].).
Regarding claim 11, Lou, Wirth and Henttonen teach all the claim limitations of claim 7 above; and Lou further teaches further (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) comprising transmitting an initial access message (msg 1) to initiate said random access procedure with said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) comprising transmitting an initial access message (msg 1) to initiate said random access procedure with said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is transmitted to initiate random access procedure, see [0037]. This technique is used to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
 Claims 13, 15, 17, 18, 21 22, 24, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”) and further in view of Jiang (US 20180192445, henceforth “Jiang”).
Examiner’s note: in what follows, references are drawn to Lou unless otherwise mentioned.
Regarding claim 13, Lou teaches an apparatus in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3GPP network framework that supports a plurality of network slices, see [0216].), comprising: 
processing circuitry (FIG. 8 item 801, see [0314]-[0315].), configured to: 
receive (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the network device receives a first message including the first information, see [0246]. This message is equivalent to an access message three which is received in accordance with a random access procedure. The missing/crossed out limitations will be discussed in view of Jiang.), 
the msg 3 comprising (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. When the terminal device has preconfigured an identifier of a unique network slice, the terminal device uses the unique network slice identifier as the information about the first network slice. The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242].  The missing/crossed out limitations will be discussed in view of Wirth.); and 
transmit a random access message four (msg 4) to establish a connection with the user equipment in accordance with  (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message also carries a cell information in which the network slice is located, see [0258]-[0262]. This message is equivalent to a random access message four (msg 4) to establish a connection with the user equipment in accordance with said network slice selected in earlier steps. The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three, (2) a pre-configured access category, (3) the  pre-configured access category. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 (FIG. 4) is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Jiang in order to make a more effective apparatus by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
Wirth discloses the missing/crossed limitations comprising: (2) a pre-configured access category, (3) the  pre-configured access category (For both 2 and 3: FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 22, Lou teaches a method performed by a base station in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3GPP network framework that supports a plurality of network slices, see [0216].), the method comprising: 
receiving (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the network device receives a first message including the first information, see [0246]. This message is equivalent to an access message three which is received in accordance with a random access procedure. The missing/crossed out limitations will be discussed in view of Jiang.), 
the msg 3 comprising (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. When the terminal device has preconfigured an identifier of a unique network slice, the terminal device uses the unique network slice identifier as the information about the first network slice. The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242]. This technique is used for comprising msg 3 to a pre-configured access category indicating a priority of communication with the communication system with respect to one or more network slices. The missing/crossed out limitations will be discussed in view of Wirth.); and 
transmitting a random access message four (msg 4) to establish a connection with the user equipment in accordance with (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message also carries a cell information in which the network slice is located, see [0258]-[0262]. This message is equivalent to a random access message four (msg 4) to establish a connection with the user equipment in accordance with said network slice selected in earlier steps. The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three, (2) a pre-configured access category, (3) the  pre-configured access category. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Jiang in order to make a more effective method by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
Wirth discloses the missing/crossed limitations comprising: (2) a pre-configured access category, (3) the  pre-configured access category (For both 2 and 3: FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 15, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the user equipment is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.)
 Regarding claim 17, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein said processing circuity (FIG. 8 item 801, see [0314]-[0315].) is further configured to(The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1)  receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (100, 900). However, Wirth discloses the missing/crossed limitations comprising: (1)  receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (100, 900) (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is received to initiate random access procedure, see [0037]. This technique is used to receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 18, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein said connection takes into account  (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity, a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The network slice that supports a service type may be an eMBB network slice, a URLLC network slice, or the like, see [0258]-[0262]. This message is equivalent to a set up message to establish a connection with the user. The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said connection takes into account said priority of said communication with said user equipment.  However, Wirth discloses the missing/crossed limitations comprising: (1) said connection takes into account said priority of said communication with said user equipment (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime. On the left, FIG. 5 schematically represents the access control during the nighttime, during which access is allowed to all of the subsystems #1 to #4. During the daytime, however, control is restricted to subsystems #1 to #3, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems for set up connection, see [0069]. The said connection takee into account said priority of said communication with said user equipment.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 21, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 4 is a function of (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message carries a network slice identifier, network slice feature information, and the like, to indicate the network slice selected by the network device for the terminal device, see [0258]-[0262]. This message is equivalent to a set up message (msg 4) and having a right to access said communication system using a network slice. The missing/crossed out limitations will be discussed in view of Wirth.). 
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said pre-configured access category having a right to access said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) said pre-configured access category having a right to access said communication system (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 26, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches further comprising (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is received to initiate random access procedure, see [0037]. This technique is used for receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 30, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 4 is a function of (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message carries a network slice identifier, network slice feature information, and the like, to indicate the network slice selected by the network device for the terminal device, see [0258]-[0262]. This message is equivalent to a set up message (msg 4) and having a right to access said communication system using a network slice. The missing/crossed out limitations will be discussed in view of Wirth.). 
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the pre-configured access category having a right to access said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) the pre-configured access category having a right to access said communication system (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. For initial access, the UE uses a preconfigured access category, a default access category or a configuration based on the service type, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 24, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the user equipment is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first options of 3 options.).
 Regarding claim 27, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches wherein said connection takes into account (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity, a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The network slice that supports a service type may be an eMBB network slice, a URLLC network slice, or the like, see [0258]-[0262]. This message is equivalent to a set up message to establish a connection with the user. The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said connection takes into account said priority of said communication with said user equipment.  However, Wirth discloses the missing/crossed limitations comprising: (1) said connection takes into account said priority of said communication with said user equipment (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime. On the left, FIG. 5 schematically represents the access control during the nighttime, during which access is allowed to all of the subsystems #1 to #4. During the daytime, however, control is restricted to subsystems #1 to #3, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems for set up connection, see [0069]. The said connection takes into account said priority of said communication with said user equipment.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”), Henttonen et al. (US 20200107246, henceforth “Henttonen”) and further in view of Jiang (US 20180192445, henceforth “Jiang”).
Regarding claim 2, Lou, Wirth and Henttonen teach all the claim limitations of claim 1 above; and Lou further teaches the processing circuitry (FIG. 8 processing unit 801.) further operable to transmit (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Jiang.); and
wherein the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Jiang in order to make a more effective apparatus by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
 Regarding claim 8, Lou, Wirth and Henttonen teach all the claim limitations of claim 7 above; and Lou further teaches further comprising transmitting (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Jiang.)
wherein the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice. FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216].).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Jiang in order to make a more effective method by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
Regarding claim 3, Lou, Wirth and Henttonen teach all the claim limitations of claim 1 above; and Lou further teaches the processing circuitry (FIG. 8 processing unit 801.) further operable to transmit (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233].  The missing/crossed out limitations will be discussed in view of Jiang.); and
wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the apparatus is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Jiang in order to make a more effective apparatus by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
Regarding claim 9, Lou, Wirth and Henttonen teach all the claim limitations of claim 7 above; and Lou further teaches further comprising transmitting (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Jiang.)
wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the apparatus is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a random access message three. However, Jiang discloses the missing/crossed limitations comprising: (1) a random access message three (The first receiving module 430 is configured to receive a random access message transmitted by a terminal. The random access message is used for requesting to access a target network slice, see [0119]. Three network slices are distributed to three types of services (an enhanced mobile broadband service, a massive machine-type communication services, and an ultra-reliable and low latency communication services). An accounting strategy, a security strategy and a QoS (Quality of Service) strategy of each network slice may be different, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Jiang in order to make a more effective method by controlling the terminal to access the target network slice according to the random access message, see (Jiang, [0008].).
 Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”) and further in view of Jiang (US 20180192445, henceforth “Jiang”).
Regarding claim 14, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice. FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216].).
Regarding claim 23, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice. FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216].).
 Claims 16 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”), Jiang (US 20180192445, henceforth “Jiang”) and in view of Dao et al. (US 20180198867, Provisional Application 62/448239 (cited for priority), henceforth “Dao”).
Regarding claim 16, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein said processing circuity (FIG. 8 item 801, see [0314]-[0315].)  is further (The missing/crossed out limitations will be discussed in view of Dao.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to receive another access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system. However, Dao discloses the missing/crossed limitations comprising: (1) configured to receive another access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system (FIG. 3 step 310, the AN 204 receives an attach request from a UE. The request includes UE capability, the requested service and network slice selection assistance information (NSSAI). The AN 204 forwards the attach request to the AMF 218. The AMF 218 does a slice selection (S-NSSAI), see [0127].  FIG. 2A shows the UE is attached to the communication system, see [0109]. So, the attach request is equivalent to an access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Dao in order to make a more effective apparatus by implementing other network functions easier, see (Dao, [0122].).
Regarding claim 25, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches further comprising (The missing/crossed out limitations will be discussed in view of Dao.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) receiving another access message (msg 5) comprising a single network slice selection assistance information (S-NSSAI) dependent on whether said user equipment is attached to said communication system. However, Dao discloses the missing/crossed limitations comprising: (1) receiving another access message (msg 5) comprising a single network slice selection assistance information (S-NSSAI) dependent on whether said user equipment is attached to said communication system (FIG. 3 step 310, the AN 204 receives an attach request from a UE. The request includes UE capability, the requested service and network slice selection assistance information (NSSAI). The AN 204 forwards the attach request to the AMF 218. The AMF 218 does a slice selection (S-NSSAI), see [0127].  FIG. 2A shows the UE is attached to the communication system, see [0109]. So, the attach request is equivalent to an access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Dao in order to make a more effective method by implementing other network functions easier, see (Dao, [0122].).
 Claims 19, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Wirth et al. (US 20190327663, henceforth “Wirth”), Jiang (US 20180192445, henceforth “Jiang”) and in view of Zhang et al. (US 20150282048, henceforth “Zhang”).
Regarding claim 19, Lou, Wirth and Jiang teach all the claim limitations of claim 13 above; and Lou further teaches wherein said processing circuity (FIG. 8 item 801, see [0314]-[0315].) is further (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to transmit a service request message (Initial UE message) to a core network instance to route said user equipment thereto. However, Zhang discloses the missing/crossed limitations comprising: (1) configured to transmit a service request message (Initial UE message) to a core network instance to route said user equipment thereto (FIG. 4 is a flowchart of an access control method. At step 404, the UE sends a service request message to the eNB, where the service request message is a non-access stratum (Non-Access Stratum, NAS for short) message. At step S405, the eNB sends it to the serving MME of UE, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zhang in order to make a more effective apparatus by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Regarding claim 20, Lou, Wirth, Jiang and Zhang teach all the claim limitations of claim 19 above; and Lou further teaches wherein (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said service request message (Initial UE message) comprises a system architecture evolution-temporary mobile subscriber identity of said user equipment when said user equipment is attached to said communication system. However, Zhang discloses the missing/crossed limitations comprising: (1) said service request message (Initial UE message) comprises a system architecture evolution-temporary mobile subscriber identity of said user equipment when said user equipment is attached to said communication system (FIG. 4 step S405, the eNB determines a serving MME of the UE according to a GMMEI in the S-TMSI of the UE. The UE is already attached to the communication system through the step S401 to S403, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zhang in order to make a more effective apparatus by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Regarding claim 28, Lou, Wirth and Jiang teach all the claim limitations of claim 22 above; and Lou further teaches further (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) comprising transmitting a service request message (Initial UE message) to a core network instance to route said user equipment thereto. However, Zhang discloses the missing/crossed limitations comprising: (1) comprising transmitting a service request message (Initial UE message) to a core network instance to route said user equipment thereto (FIG. 4 is a flowchart of an access control method. At step 404, the UE sends a service request message to the eNB, where the service request message is a non-access stratum (Non-Access Stratum, NAS for short) message. At step S405, the eNB sends it to the serving MME of UE, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Zhang in order to make a more effective method by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Regarding claim 29, Lou, Wirth, Jiang  and Zhang teach all the claim limitations of claim 28 above; and Lou further teaches wherein  (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said service request message (Initial UE message) comprises a system architecture evolution- temporary mobile subscriber identity of said user equipment when said user equipment is attached to said communication system. However, Zhang discloses the missing/crossed limitations comprising: (1) said service request message (Initial UE message) comprises a system architecture evolution- temporary mobile subscriber identity of said user equipment when said user equipment is attached to said communication system (FIG. 4 step S405, the eNB determines a serving MME of the UE according to a GMMEI in the S-TMSI of the UE. The UE is already attached to the communication system through the step S401 to S403, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Zhang in order to make a more effective method by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.M.M./Examiner, Art Unit 2411     

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411